Title: To George Washington from John Hanson, 5 December 1781
From: Hanson, John
To: Washington, George


                        
                            Sir,
                            Philadelphia, December 5th 1781.
                        
                        I am directed by Congress to inform your Excellency that you proceed to the exchange of Officers that are on
                            parole; for an equal number of our Officers who are Prisoners of War, Rank for Rank; and where that will not apply to
                            proceed by composition, as far as the enemy will agree, without exchanging Lieutenant Genl Earl Cornwallis. I have the
                            honor to be, Sir, with the highest respect and esteem, Your Excellency’s Obedient & very humble Servt
                        
                            John Hanson Presidt

                        
                    